Exhibit 10.33

ENERSYS

AWARD AGREEMENT FOR EMPLOYEES – RESTRICTED STOCK UNITS

UNDER THE 2010 EQUITY INCENTIVE PLAN

THIS AWARD AGREEMENT FOR EMPLOYEES – RESTRICTED STOCK UNITS (this “Agreement”),
dated as of                     , is between ENERSYS, a Delaware corporation
(the “Company”), and the individual identified on the signature page hereof (the
“Participant”).

BACKGROUND

A. The Participant is currently an employee of the Company or one of its
Subsidiaries.

B. The Company desires to (i) provide the Participant with an incentive to
remain in the employ of the Company or one of its Subsidiaries, and
(ii) increase the Participant’s interest in the success of the Company by
granting restricted stock units (the “Restricted Stock Units”) to the
Participant.

C. The grant of the Restricted Stock Units is (i) made pursuant to the EnerSys
2010 Equity Incentive Plan (the “Plan”), (ii) made subject to the terms and
conditions of this Agreement, and (iii) not employment compensation nor an
employment right and is made in the discretion of the Company’s Compensation
Committee.

NOW, THEREFORE, in consideration of the covenants and agreements contained in
this Agreement, the parties hereto, intending to be legally bound, agree as
follows:

1. Definitions; Incorporation of Plan Terms. Capitalized terms used in this
Agreement without definition shall have the meanings assigned to them in the
Plan. This Agreement and the Restricted Stock Units shall be subject to the
Plan. The terms of the Plan are incorporated into this Agreement by reference.
If there is a conflict or an inconsistency between the Plan and this Agreement,
the Plan shall govern. The Participant hereby acknowledges receipt of a copy of
the Plan.

2. Grant of Restricted Stock Units.

(a) Subject to the provisions of this Agreement and pursuant to the provisions
of the Plan, the Company hereby grants to the Participant the number of
Restricted Stock Units specified on the signature page of this Agreement. The
Company shall credit to a bookkeeping account (the “Account”) maintained by the
Company, or a third party on behalf of the Company, for the Participant’s
benefit the Restricted Stock Units, each of which shall be deemed to be the
equivalent of one share of the Company’s common stock, par value $.0.01 per
share (each, a “Share”).

 

1



--------------------------------------------------------------------------------

(b) If and whenever any cash dividends are declared on the Shares, on the date
such dividend is paid, the Company will credit to the Account a number of
additional Restricted Stock Units equal to the result of dividing (i) the
product of the total number of Restricted Stock Units credited to the Account on
the record date for such dividend (other than previously settled or forfeited
Restricted Stock Units) times the per Share amount of such dividend, by (ii) the
Fair Market Value of one Share on the record date for such dividend. The
additional Restricted Stock Units shall be or become vested to the same extent
as the Restricted Stock Units that resulted in the crediting of such additional
Restricted Stock Units.

(c) If and whenever the Company declares and pays a dividend or distribution on
the Shares in the form of additional shares, or there occurs a forward split of
Shares, then a number of additional Restricted Units shall be credited to the
Account as of the payment date for such dividend or distribution or forward
split equal to (i) the total number of Restricted Stock Units credited to the
Account on the record date for such dividend or distribution or split (other
than previously settled or forfeited Restricted Stock Units), multiplied by
(ii) the number of additional Shares actually paid as a dividend or distribution
or issued in such split in respect of each outstanding Share. The additional
Restricted Stock Units shall be or become vested to the same extent as the
Restricted Stock Units that resulted in the crediting of such additional
Restricted Stock Units.

3. Terms and Conditions. All of the Restricted Stock Units shall initially be
unvested.

(a) Vesting. Twenty-five percent (25%) of the Restricted Stock Units (rounded up
to the nearest whole number) shall vest on the first anniversary of the date of
this Agreement and on each of the next three (3) successive anniversaries
thereof unless previously vested or forfeited in accordance with the Plan or
this Agreement (the “Normal Vesting Schedule”).

(i) Any Restricted Stock Units that fail to vest because the employment
condition set forth in Section 3(c) is not satisfied shall be forfeited, subject
to the special provisions set forth in subsections (ii) through (iv) of this
Section 3(a).

(ii) If the Participant’s employment terminates due to death or Permanent
Disability or in the event of a Change in Control where the holders of the
Company’s Common Stock receive cash consideration for their Common Stock in
consummation of the Change in Control, Restricted Stock Units not previously
vested shall immediately become vested.

(iii) If, on or within two years after a Change in Control (other than a Change
in Control described in Section 3(a)(ii) above), the Participant terminates
employment for Good Reason, or is terminated by the Company without Cause,
Restricted Stock Units not previously vested shall immediately become vested.

(iv) In the event of the Participant’s resignation or termination of employment
(other than for Cause) on or after the earlier of (A) the Participant’s 60th
birthday and having attained ten (10) years of service with the Company or a
Subsidiary (including years

 

2



--------------------------------------------------------------------------------

of service granted by the Company as a result of a merger, acquisition, or other
transaction) or (B) the Participant’s 65th birthday (a “Retirement”), where such
Retirement is on or after the first anniversary of the Date of Grant, Restricted
Stock Units not previously vested shall not then be forfeited, but shall
continue to vest and be settled pursuant to the Normal Vesting Schedule (without
regard to the requirement that the Participant be employed); provided, however,
that such Restricted Stock Units shall be subject to the restrictions on
transfer contained in Section 3(b) of this Agreement until the date such
Restricted Stock Units vest pursuant to the Normal Vesting Schedule. If the
Participant’s Retirement occurs prior to the first anniversary of the Date of
Grant, Restricted Stock Units not previously vested shall continue to vest and
be settled in accordance with this subsection (iv); provided, however, that such
vesting and settlement shall be on a pro-rata basis based on the number of
calendar days the Participant has been employed by the Company during the period
beginning on the Date of Grant and ending on the date of the first anniversary
of the Date of Grant. To the extent the Participant’s Retirement date and
vesting date under this Section 3(a)(iv) are in different tax years, any amount
payable under this subsection shall constitute the payment of nonqualified
deferred compensation, subject to the requirements of Code Section 409A.

(b) Restrictions on Transfer. Until the earlier of the applicable vesting date
under the Normal Vesting Schedule, the date of a termination of employment due
to death or Permanent Disability, the date of a Change in Control described in
Section 3(a)(ii), or the date of a termination of employment on or within two
years after a Change in Control described in Section 3(a)(iii), or as otherwise
provided in the Plan, no transfer of the Restricted Stock Units or any of the
Participant’s rights with respect to the Restricted Stock Units, whether
voluntary or involuntary, by operation of law or otherwise, shall be permitted.
Unless the Company’s Compensation Committee determines otherwise, upon any
attempt to transfer any Restricted Stock Units or any rights in respect of the
Restricted Stock Units before the earlier of the applicable vesting date under
the Normal Vesting Schedule, the date of a termination of employment due to
death or Permanent Disability, the date of a Change in Control described in
Section 3(a)(ii), or the date of a termination of employment on or within two
years after a Change in Control described in Section 3(a)(iii), such unit, and
all of the rights related to such unit, shall be immediately forfeited by the
Participant and transferred to, and reacquired by, the Company without
consideration of any kind.

(c) Forfeiture. Upon termination of the Participant’s employment with the
Company or a Subsidiary for any reason other than death, Permanent Disability or
one of the reasons set forth in Sections 3(a)(iii) and (iv), the Participant
shall forfeit any and all Restricted Stock Units which have not vested as of the
date of such termination and such units shall revert to the Company without
consideration of any kind.

(d) Settlement. Restricted Stock Units not previously forfeited shall be settled
on the earlier of the applicable vesting date under the Normal Vesting Schedule,
the date of a termination of employment due to death or Permanent Disability,
the date of a Change in Control described in Section 3(a)(ii), or the date of a
termination of employment on or within two years after a Change in Control
described in Section 3(a)(iii) by delivery of one share of common stock for each
Restricted Stock Unit being settled.

 

3



--------------------------------------------------------------------------------

4. Noncompetition. The Participant agrees with the Company that, for so long as
the Participant is employed by the Company or any of its Subsidiaries and
continuing for twelve (12) months (or such longer period as may be provided in
an employment or similar agreement between the Participant and the Company or
one of its Subsidiaries) following a termination of such employment due to
Permanent Disability or under Sections 3(a)(iii) or (iv) of this Agreement or
that occurs after any of the Restricted Stock Units have vested, the Participant
will not, without the prior written consent of the Company, directly or
indirectly, and whether as principal or investor or as an employee, officer,
director, manager, partner, consultant, agent, or otherwise, alone or in
association with any other person, firm, corporation, or other business
organization, become involved in a Competing Business Americas, Europe or Asia,
or in any geographic area in which the Company or any of its Subsidiaries has
engaged during such period in any of the activities that comprise a Competing
Business, or in which the Participant has knowledge of the Company’s plans to
engage in any of the activities that comprise a Competing Business (including,
without limitation, any area in which any customer of the Company or any of its
Subsidiaries may be located); provided, however, that the provisions of this
Section 4 shall apply solely to those activities of a Competing Business, with
which the Participant was personally involved or for which the Participant was
responsible while employed by the Company or its Subsidiaries during the twelve
(12) month period preceding termination of the Participant’s employment. This
Section 4 will not be violated, however, by Participant’s investment of up to
$100,000 in the aggregate in one or several publicly-traded companies that
engage in a competing business. The restrictions of this Section 4 shall also
apply during the continued vesting period after Retirement described in
Section 3(a)(vi).

5. Wrongful Solicitation. As a separate and independent covenant, the
Participant agrees with the Company that, for so long as the Participant is
employed by the Company or any of its Subsidiaries and continuing for twelve
(12) months (or such longer period as may be provided in an employment or
similar agreement between the Participant and the Company or one of its
Subsidiaries) following a termination of such employment due to Permanent
Disability or under Sections 3(a)(iii) or (iv) of this Agreement or that occurs
after any of the Restricted Stock Units have vested, the Participant will not
engage in any Wrongful Solicitation. The restrictions of this Section 5 shall
also apply during the continued vesting period after Retirement described in
Section 3(a)(vi).

6. Confidentiality; Specific Performance.

(a) The Participant agrees with the Company that the Participant will not at any
time, except in performance of the Participant’s obligations to the Company
hereunder or with the prior written consent of the Company, directly or
indirectly, reveal to any person, entity, or other organization (other than the
Company, or its employees, officers, directors, stockholders, or agents) or use
for the Participant’s own benefit any information deemed to be confidential by
the Company or any of its Affiliates (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business, or affairs of the
Company or any of its Affiliates, including, without limitation, any information
concerning past, present, or prospective customers, manufacturing processes,
marketing, operating, or financial data, or other confidential information used
by, or useful to, the Company or any of its Affiliates and known (whether or not
known with the knowledge and permission of the Company or any of its Affiliates
and whether or not at any time prior to the Date of Grant developed, devised, or
otherwise created in

 

4



--------------------------------------------------------------------------------

whole or in part by the efforts of the Participant) to the Participant by reason
of the Participant’s employment with, equity holdings in, or other association
with the Company or any of its Affiliates. The Participant further agrees that
the Participant will retain all copies and extracts of any written Confidential
Information acquired or developed by the Participant during any such employment,
equity holding, or association in trust for the sole benefit of the Company, its
Affiliates, and their successors and assigns. The Participant further agrees
that the Participant will not, without the prior written consent of the Company,
remove or take from the Company’s or any of its Affiliate’s premises (or if
previously removed or taken, the Participant will promptly return) any written
Confidential Information or any copies or extracts thereof. Upon the request and
at the expense of the Company, the Participant shall promptly make all
disclosures, execute all instruments and papers, and perform all acts reasonably
necessary to vest and confirm in the Company and its Affiliates, fully and
completely, all rights created or contemplated by this Section 6. The term
“Confidential Information” shall not include information that is or becomes
generally available to the public other than as a result of a disclosure by, or
at the direction of, the Participant.

(b) The Participant agrees that upon termination of the Participant’s employment
with the Company or any Subsidiary for any reason, the Participant will return
to the Company immediately all memoranda, books, papers, plans, information,
letters and other data, and all copies thereof or therefrom, in any way
evidencing (in whole or in part) Confidential Information relating to the
business of the Company and its Subsidiaries and Affiliates. The Participant
further agrees that the Participant will not retain or use for the Participant’s
account at any time any trade names, trademark, or other proprietary business
designation used or owned in connection with the business of the Company or its
Subsidiaries or Affiliates.

(c) The Participant acknowledges and agrees that the Company’s remedies at law
for a breach or threatened breach of any of the provisions of this Section 6, or
Section 4 or 5 above, would be inadequate and, in recognition of this fact, the
Participant agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Company, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction, or any other
equitable remedy which may then be available.

7. Taxes.

(a) This Section 7(a) applies only to (a) all Participants who are U.S.
employees, and (b) to those Participants who are employed by a Subsidiary of the
Company that is obligated under applicable local law to withhold taxes with
respect to the settlement of the Restricted Stock Units. Such Participant shall
pay to the Company or a designated Subsidiary, promptly upon request, and in any
event at the time the Participant recognizes taxable income with respect to the
Restricted Stock Units, an amount equal to the taxes the Company determines it
is required to withhold under applicable tax laws with respect to the Restricted
Stock Units. The Participant may satisfy the foregoing requirement by making a
payment to the Company in cash or, with the approval of the Plan administrator,
by delivering already owned unrestricted Shares or by having the Company
withhold a number of Shares in which the Participant would otherwise become
vested under this Agreement, in each case, having a value equal to the

 

5



--------------------------------------------------------------------------------

minimum amount of tax required to be withheld. Such Shares shall be valued at
their fair market value on the date as of which the amount of tax to be withheld
is determined.

(b) The Participant acknowledges that the tax laws and regulations applicable to
the Restricted Stock Units and the disposition of the shares following the
settlement of Restricted Stock Units are complex and subject to change.

8. Securities Laws Requirements. The Company shall not be obligated to transfer
any shares following the settlement of Restricted Stock Units to the Participant
free of a restrictive legend if such transfer, in the opinion of counsel for the
Company, would violate the Securities Act of 1933, as amended (the “Securities
Act”) (or any other federal or state statutes having similar requirements as may
be in effect at that time).

9. No Obligation to Register. The Company shall be under no obligation to
register any shares as a result of the settlement of the Restricted Stock Units
pursuant to the Securities Act or any other federal or state securities laws.

10. Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act for such period as the Company or its
underwriters may request (such period not to exceed 180 days following the date
of the applicable offering), the Participant shall not, directly or indirectly,
sell, make any short sale of, loan, hypothecate, pledge, offer, grant or sell
any option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any of the
Restricted Stock Units granted under this Agreement or any shares resulting the
settlement thereof without the prior written consent of the Company or its
underwriters.

11. Protections Against Violations of Agreement. No purported sale, assignment,
mortgage, hypothecation, transfer, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any of the Restricted Stock Units by any holder thereof in violation
of the provisions of this Units Agreement or the Certificate of Incorporation or
the Bylaws of the Company, will be valid, and the Company will not transfer any
shares resulting from the settlement of Restricted Stock Units on its books nor
will any of such shares be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with such provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
such provisions.

12. Rights as a Stockholder. The Participant shall not possess the right to vote
the shares underlying the Restricted Stock Units until the Restricted Stock
Units have settled in accordance with the provisions of this Agreement and the
Plan.

13. Survival of Terms. This Agreement shall apply to and bind the Participant
and the Company and their respective permitted assignees and transferees, heirs,
legatees, executors, administrators and legal successors. The terms of Sections
4, 5 and 6 shall expressly survive the forfeiture of the Restricted Stock Units
and this Agreement.

 

6



--------------------------------------------------------------------------------

14. Notices. All notices and other communications provided for herein shall be
in writing and shall be delivered by hand or sent by certified or registered
mail, return receipt requested, postage prepaid, addressed, if to the
Participant, to the Participant’s attention at the mailing address set forth at
the foot of this Agreement (or to such other address as the Participant shall
have specified to the Company in writing) and, if to the Company, to the
Company’s office at 2366 Bernville Road, Reading, Pennsylvania 19605, Attention:
General Counsel (or to such other address as the Company shall have specified to
the Participant in writing). All such notices shall be conclusively deemed to be
received and shall be effective, if sent by hand delivery, upon receipt, or if
sent by registered or certified mail, on the fifth day after the day on which
such notice is mailed.

15. Waiver. The waiver by either party of compliance with any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by such party
of a provision of this Agreement.

16. Authority of the Administrator. The Plan Administrator, which is the
Company’s Compensation Committee, shall have full authority to interpret and
construe the terms of the Plan and this Agreement. The determination of the
administrator as to any such matter of interpretation or construction shall be
final, binding and conclusive.

17. Representations. The Participant has reviewed with his own tax advisors the
applicable tax (U.S., foreign, state, and local) consequences of the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that he (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by this Agreement.

18. Investment Representation. The Participant hereby represents and warrants to
the Company that the Participant, by reason of the Participant’s business or
financial experience (or the business or financial experience of the
Participant’s professional advisors who are unaffiliated with and who are not
compensated by the Company or any affiliate or selling agent of the Company,
directly or indirectly), has the capacity to protect the Participant’s own
interests in connection with the transactions contemplated under this Agreement.

19. Entire Agreement; Governing Law. This Agreement and the Plan and the other
related agreements expressly referred to herein set forth the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings relating to the subject matter hereof. This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all such counterparts shall together constitute one and the same
agreement. The headings of sections and subsections herein are included solely
for convenience of reference and shall not affect the meaning of any of the
provisions of this Agreement. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania, USA.

20. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable, or enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to

 

7



--------------------------------------------------------------------------------

be binding upon the parties hereto with any such modification (if any) to become
a part hereof and treated as though contained in this original Agreement.
Moreover, if one or more of the provisions contained in this Agreement shall for
any reason be held to be excessively broad as to scope, activity, subject or
otherwise so as to be unenforceable, in lieu of severing such unenforceable
provision, such provision or provisions shall be construed by the appropriate
judicial body by limiting or reducing it or them, so as to be enforceable to the
maximum extent compatible with the applicable law as it shall then appear, and
such determination by such judicial body shall not affect the enforceability of
such provisions or provisions in any other jurisdiction.

21. Amendments; Construction. The Plan administrator may amend the terms of this
Agreement prospectively or retroactively at any time, but no such amendment
shall impair the rights of the Participant hereunder without his or her consent.
To the extent the terms of Section 4 above conflict with any prior agreement
between the parties related to such subject matter, the terms of Section 4 shall
supersede such conflicting terms and control. Headings to Sections of this
Agreement are intended for convenience of reference only, are not part of this
Restricted Stock Units and shall have no affect on the interpretation hereof.

22. Acceptance. The Participant hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Participant has read and understand the terms and
provision thereof, and accepts the shares of Restricted Stock Units subject to
all the terms and conditions of the Plan and this Agreement. The Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under this
Agreement.

23. Miscellaneous.

(a) No Rights to Grants or Continued Employment. The Participant acknowledges
that the award granted under this Agreement is not employment compensation nor
is it an employment right, and is being granted at the sole discretion of the
Company’s Compensation Committee. The Participant shall not have any claim or
right to receive grants of Awards under the Plan. Neither the Plan or this
Agreement, nor any action taken or omitted to be taken hereunder or thereunder,
shall be deemed to create or confer on the Participant any right to be retained
as an employee of the Company or any Subsidiary or other Affiliate thereof, or
to interfere with or to limit in any way the right of the Company or any
Affiliate or Subsidiary thereof to terminate the employment of the Participant
at any time.

(b) No Restriction on Right of Company to Effect Corporate Changes. Neither the
Plan nor this Agreement shall affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations, or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred, or prior preference stocks whose rights are superior to
or affect the Common Stock or the rights thereof or which are convertible into
or exchangeable for Common Stock, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of the assets or business of
the Company, or any other corporate act or proceeding, whether of a similar
character or otherwise.

 

8



--------------------------------------------------------------------------------

(c) Assignment. The Company shall have the right to assign any of its rights and
to delegate any of its duties under this Agreement to any of its Affiliates.

24. Code Section 409A. Notwithstanding anything in this Agreement to the
contrary, the receipt of any benefits under this Agreement as a result of a
termination of employment shall be subject to satisfaction of the condition
precedent that the Participant undergo a “separation from service” within the
meaning of Treas. Reg. § 1.409A-1(h) or any successor thereto. In addition, if a
Participant is deemed to be a “specified employee” within the meaning of that
term under Code Section 409A(a)(2)(B), then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to Code
Section 409A(a)(2)(B), such payment or benefit shall not be made or provided
prior to the earlier of (i) the expiration of the six (6) month period measured
from the date of the Participant’s “separation from service” (as such term is
defined in Treas. Reg. § 1.409A-1(h)), or (ii) the date of the Participant’s
death (the “Delay Period”). Within ten (10) days following the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) shall be paid or reimbursed to the
Participant in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

[Remainder of page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

THIS AGREEMENT SHALL BE NULL AND VOID AND UNENFORCEABLE BY THE PARTICIPANT
UNLESS SIGNED AND DELIVERED TO THE COMPANY NOT LATER THAN THIRTY (30) DAYS
SUBSEQUENT TO THE DATE OF GRANT SET FORTH BELOW.

BY SIGNING THIS AGREEMENT, THE PARTICIPANT IS HEREBY CONSENTING TO THE
PROCESSING AND TRANSFER OF THE PARTICIPANT’S PERSONAL DATA BY THE COMPANY TO THE
EXTENT NECESSARY TO ADMINISTER AND PROCESS THE AWARDS GRANTED UNDER THIS
AGREEMENT.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement, both as
of the day and year first above written.

 

ENERSYS By:     Name:   John D. Craig Title:   Chairman, President & CEO
PARTICIPANT   Name:     Address:            

Date of Grant: __________

Number of Shares of Market Share Units: _______

 

10